Exhibit 10.1

Summary of 2012 Compensation Arrangements for Named Executive Officers

This Summary sets forth, as of August 3, 2012, the material compensation
arrangements for each of the “named executive officers,” as defined in Item 402
of Regulation S-K, of MicroStrategy Incorporated (“MicroStrategy” and,
collectively with its subsidiaries, the “Company”), and any other executive
officers identified in the Summary Compensation Table of MicroStrategy’s Proxy
Statement for the 2012 Annual Meeting of Stockholders.

Base Salary

 

Michael J. Saylor, Chairman of the Board, President and Chief Executive Officer

   $ 875,000   

Sanju K. Bansal, Vice Chairman of the Board, Executive Vice President and Chief
Operating Officer

   $ 525,000   

Jonathan F. Klein, Executive Vice President, Law & General Counsel

   $ 682,500   

Douglas K. Thede, Executive Vice President, Finance & Chief Financial Officer

   $ 525,000   

Donald W. Hunt, Executive Vice President, Worldwide Sales & Operations

   $ 735,000   

Jeffrey A. Bedell, Executive Vice President, Technology & Chief Technology
Officer

   $ 525,000   

Cash Bonus Compensation

The Compensation Committee is authorized to develop, adopt, and implement
compensation arrangements, including cash bonus awards, for Mr. Saylor. The
Compensation Committee established a formula (the “2012 Bonus Formula”) for
determining the eligible bonus amount with respect to Mr. Saylor’s performance
during the fiscal year ending December 31, 2012. The 2012 Bonus Formula provides
for an eligible bonus amount calculated using graduated rates based on the
Company’s diluted earnings per share (“DEPS”) for the fiscal year ending
December 31, 2012, as follows:

 

  •  

$400,000 per dollar of DEPS for the first dollar of DEPS, plus

 

  •  

$500,000 per dollar of DEPS for the second dollar of DEPS, plus

 

  •  

$600,000 per dollar of DEPS for each dollar of DEPS over $2.00.

Mr. Saylor’s maximum cash bonus amount for 2012 is $4,800,000. The Compensation
Committee has the discretion to award a cash bonus amount lower than the
eligible bonus amount calculated using the 2012 Bonus Formula.

The Chief Executive Officer is authorized to develop, adopt, and implement
compensation arrangements, including cash bonus awards, for Messrs. Bansal,
Klein, Thede, Hunt, and Bedell, except with respect to certain executive officer
compensation arrangements that we seek to qualify as performance-based
compensation under Section 162(m) of the Internal Revenue Code of 1986, as
amended, which arrangements are determined by the Compensation Committee.

The Chief Executive Officer established cash bonus targets for each of Messrs.
Bansal, Klein, Thede, and Bedell for 2012 in the amounts of $525,000, $892,500,
$525,000, and $525,000, respectively. Awards pursuant to the foregoing cash
bonus targets will be determined by the Chief Executive Officer based on the
Chief Executive Officer’s subjective evaluation of the individual’s performance
in the context of general economic and industry conditions and Company
performance during 2012.

The Chief Executive Officer adopted a cash bonus plan for Mr. Hunt relating to
his performance for the first quarter of the fiscal year ending December 31,
2012, pursuant to which he is eligible to receive a cash bonus award determined
by multiplying 0.5935% by the following dollar amount: (1) our gross profit for
the quarter minus (2) sales and marking expenses for our core BI business for
the quarter minus (3) a fixed budget amount.



--------------------------------------------------------------------------------

The Compensation Committee adopted cash bonus plans for Mr. Hunt relating to his
performance for the second, third, and fourth quarters of the fiscal year ending
December 31, 2012 and for the full 2012 fiscal year. Pursuant to these bonus
plans, Mr. Hunt is eligible to receive:

 

  •  

for each applicable calendar quarter in 2012, quarterly cash bonus awards
determined by multiplying 0.5935% by the following dollar amount: (1) our gross
profit minus (2) sales and marking expenses for our core BI business minus (3) a
fixed budget amount; and

 

  •  

an annual cash bonus award determined by multiplying 0.75% by the increase in
the value of the Company’s maintenance contracts worldwide between the end of
2011 and the end of 2012.

The cash bonus plans adopted by the Compensation Committee for Mr. Hunt limit
the cash bonuses that Mr. Hunt is eligible to receive under those plans to a
maximum of $8,000,000 in the aggregate. This limit does not apply to the cash
bonus that Mr. Hunt is eligible to receive under his cash bonus plan for the
first quarter of the fiscal year ending December 31, 2012.

Performance Incentive Plan

Awards under the Performance Incentive Plan (the “Plan”) consist of the right to
receive a cash amount that is either (A) a fixed amount determined at the time
of grant of the award or (B) an amount calculated by multiplying a percentage
that is specified at the time of grant of the award (“Bonus Percentage”) by
MicroStrategy’s Core Operating Income (as defined below) for the performance
period of the award, in each case subject to reduction at the discretion of the
administrator of the award for a specified amount of time following the
applicable performance period, and otherwise in accordance with the terms and
conditions of the Plan. For purposes of the Plan, “Core Operating Income” means
income from operations before financing and other income and income taxes of
MicroStrategy’s consolidated core business intelligence business unit. Under the
Plan, any bonus amount with respect to an award is to be paid within 31 days
after the third anniversary of the last day of the fiscal year in which the
performance period of the award occurs (a “Payment Date”), subject to the award
recipient being continuously employed during such three-year period and the
other terms and conditions of the Plan. If an award recipient dies, becomes
disabled, or retires in a circumstance that would constitute a qualifying
retirement under the Plan (any such event, a “Special Separation Event”) before
the completion of the performance period of the award, the award recipient would
be eligible to receive a pro rata portion of the cash bonus amount pertaining to
the award based on the number of months of the award recipient’s employment with
respect to such performance period (rounded down to the nearest whole month). If
a Special Separation Event occurs after the completion of the performance period
of the award, but prior to the Payment Date of the award, the award recipient
would be eligible to receive the full bonus amount pertaining to the award. In
either case, payment of the bonus amount would occur on the applicable Payment
Date of such award.

Bonus amounts may be reduced or recouped by the Company, in whole or in part, in
the event the award administrator determines that the award recipient has
engaged in fraud or misconduct. The award administrator may also reduce a bonus
amount payable to a recipient, in whole or in part, if the Company experiences a
financial restatement and a previously determined bonus amount payable under an
award is greater than it would be if such amount were determined based on the
restated financial statement. The total amount paid under the Plan to any
individual participant may not exceed $1,500,000 in any fiscal year (the “Annual
Cap”).

In March 2012, the Compensation Committee granted to Messrs. Bansal, Klein,
Thede, Hunt, and Bedell awards under the Plan, each with a performance period of
fiscal year 2012, with Bonus Percentages of 0.50%, 0.66%, 0.66%, 0.75%, and
0.50%, respectively. Pursuant to these awards, each of Messrs. Bansal, Klein,
Thede, Hunt, and Bedell is eligible to receive, upon satisfaction of the terms
and conditions of his award and subject to the Annual Cap, a cash bonus amount
equal to the applicable Bonus Percentage multiplied by MicroStrategy’s Core
Operating Income for fiscal year 2012, subject to the negative discretion of the
Compensation Committee.

Option Awards

Messrs. Saylor, Bansal, Klein, Thede, Hunt, and Bedell are eligible to receive
options, restricted stock awards, and other awards under the Amended and
Restated 2009 Stock Incentive Plan of Angel.com Incorporated, as amended.
Angel.com Incorporated is a subsidiary of MicroStrategy.



--------------------------------------------------------------------------------

Other Compensation

On January 31, 2011, MicroStrategy entered into an agreement with Aeromar
Management Company, LLC, a Delaware limited liability company (“Aeromar”), of
which Mr. Saylor is the sole member, effective October 11, 2010. Under the
agreement, MicroStrategy is (i) providing to Aeromar use of approximately 180
square feet of office space within MicroStrategy’s leased headquarters space at
1850 Towers Crescent Plaza, Vienna, Virginia, (ii) providing to Aeromar various
related services and arrangements, and (iii) providing to Mr. Saylor gross-up
payments in respect of taxes that he may incur as a result of the arrangement.
The agreement does not require any rental or other payments from Aeromar or
Mr. Saylor. MicroStrategy has filed a copy of this agreement as Exhibit 10.14 to
its Annual Report on Form 10-K for the fiscal year ended December 31, 2010,
which was filed with the Securities and Exchange Commission on February 18,
2011.

The Company pays monthly dues for Messrs. Saylor, Bansal, Klein, Hunt, and
Bedell at a private club that offers dining services and hosts business,
professional, and social community events.

The Company provides individual disability insurance policies to Messrs. Saylor,
Bansal, Klein, Thede, and Bedell as a supplement to the group disability
insurance that is available to most Company employees. The Company pays the
premiums with respect to these supplemental policies.

The Company has a program pursuant to which the Company pays the cost of annual
healthcare screenings for eligible executives (the “Executive Healthcare
Screening Program”). Messrs. Bansal, Klein, Thede, Hunt, and Bedell are each
eligible to participate in the Executive Healthcare Screening Program.

The Company is authorized to make available, from time to time, tickets to
sporting, charity, dining, entertainment, or similar events as well as use of
corporate suites, club memberships, or similar facilities that the Company may
acquire (“Corporate Development Programs”), for personal use by Company
personnel to the extent a Corporate Development Program is not at such time
being used exclusively by the Company for business purposes. Eligible personnel
include members of MicroStrategy’s Board of Directors (the “Board”), executive
officers of the Company, and other employees of the Company. Any such personal
use may be deemed compensation to such persons.

The Company has adopted a policy authorizing the Company to make available, from
time to time, any designated vehicle that the Company owns or may acquire
(“Designated Vehicles”) for personal use by eligible Company personnel, to the
extent the Designated Vehicle is not at such time being used exclusively by the
Company for business purposes. Eligible personnel include the Chief Executive
Officer and any employees and members of the Board authorized by the Chief
Executive Officer to use Designated Vehicles. Any such personal use may be
deemed compensation to such persons.

The Company is also authorized to acquire the services of one or more drivers
for vehicles other than a Company vehicle (such services, “Alternative Car
Services”) for personal use by eligible Company personnel. Eligible personnel
include the Chief Executive Officer and any employees and members of the Board
authorized by the Chief Executive Officer to use Alternative Car Services. Any
such personal use may be deemed compensation to such persons. The Company has
established a policy that the aggregate compensation to all Company personnel as
a result of use of Alternative Car Services, together with all associated tax
gross-up payments, may not exceed $150,000 in any fiscal year.

The Company has adopted a third amended and restated aircraft use policy (the
“Aircraft Use Policy”) which, among other things, permits certain non-business
use of (i) the Bombardier Global Express XRS aircraft owned by the Company (the
“Global Express”), (ii) any aircraft in which the Company has leased a
fractional interest (the “Fractional Aircraft”) and which is managed by NetJets
International, Inc. or any of its affiliates (collectively, “NetJets”), together
with all other aircraft managed or provided by NetJets to the extent that the
Company uses such other aircraft in connection with the Company’s lease of the
Fractional Aircraft (collectively, the “NetJets Aircraft”), and (iii) such other
aircraft (A) that the Company may, from time to time, lease or charter,
including, without limitation, any aircraft subject to a fractional interest
program in which the Company may participate by leasing a fractional interest,
and (B) that has been designated by MicroStrategy to be “Company Aircraft” for
purposes of the Aircraft Use Policy (collectively with the Global Express and
the NetJets Aircraft, “Company Aircraft”). Company Aircraft are available for
non-business use only when such aircraft are not otherwise being used by the
Company



--------------------------------------------------------------------------------

exclusively for business use. The Aircraft Use Policy permits non-business use
of Company Aircraft by the Chief Executive Officer, other officers or employees
of the Company to the extent approved by the Chief Executive Officer, and under
certain circumstances, non-employee members of the Board. Any such personal use
may be deemed compensation to such persons.

Non-business use of Company Aircraft is subject to various limitations,
including those described below. During each calendar year:

 

  •  

the total number of flight hours used by the Company for non-business use of the
NetJets Aircraft in such calendar year must be less than fifty percent (50%) of
the total number of flight hours of the NetJets Aircraft used by the Company for
business use and non-business use during such calendar year;

 

  •  

the total number of flight hours used by the Company for non-business use of the
Global Express in such calendar year must be less than fifty percent (50%) of
the total number of flight hours of the Global Express used by the Company for
business use and non-business use during such calendar year; and

 

  •  

the total number of flight hours used by the Company for non-business use of all
Company Aircraft in such calendar year may not exceed 200 flight hours.

From time to time, the Board may hold meetings and other related activities in
various locations for which the Company’s payment of the expenses of Company
participants and Company participants’ guests may be deemed compensation to
Company participants (“Meeting Activities”).

Each year the Company sponsors a “President’s Club” trip for Company sales and
services personnel who have met specified performance criteria as well as
certain executive officers and their guests (“President’s Club Events”).
Participation in President’s Club Events by Company personnel may be deemed
compensation to such persons. The Company has established a policy that the
compensation imputed to Mr. Saylor as a result of such participation, excluding
any associated tax gross-up payments, may not exceed $30,000 in any fiscal year.

In addition, the Company may hold, host, or otherwise arrange parties, outings,
or other similar entertainment events at which Mr. Saylor and Mr. Bansal are
permitted to entertain personal guests (“Entertainment Events”) and are paid a
tax gross-up for taxes they may incur as a result of such event, as described
below. The Company has established a policy that the aggregate incremental cost
to the Company of such Entertainment Events (to the extent that they are not
Corporate Development Programs) attributable to each of Mr. Saylor and
Mr. Bansal, including all tax gross-up payments, may not exceed $75,000 in any
fiscal year.

The Company may also request that Company personnel participate in conferences,
symposia, and other similar events or activities relating to the Company’s
business for which the Company’s payment of the expenses of Company participants
and Company participants’ guests may be deemed compensation to Company
participants (“Company-Sponsored Activities”).

To the extent that non-business use of Corporate Development Programs,
Designated Vehicles, Alternative Car Services, or Company Aircraft or
participation in the Executive Healthcare Screening Program, Meeting Activities,
President’s Club Events, Entertainment Events, or Company-Sponsored Activities
is deemed compensation to Messrs. Saylor, Bansal, Klein, Thede, Hunt, or Bedell,
the Company pays to (or withholds and pays to the appropriate taxing authority
on behalf of) such individual a “tax gross-up” in cash, which would approximate
the amount of the individual’s (i) federal and state income and payroll taxes on
the taxable income associated with such participation or personal use plus
(ii) federal and state income and payroll taxes on the taxes that the individual
may incur as a result of the payment of taxes by the Company, subject to the
aggregate amount limitations described above, if applicable.